Citation Nr: 0530264	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  93-02 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of fracture of the right medial malleolus, 
with traumatic arthritis, status post fusion, rated as 10 
percent disabling from March 1, 1992 to November 18, 1992.

2.  Evaluation of fracture of the right medial malleolus, 
with traumatic arthritis, status post fusion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 
1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the case has been remanded for 
additional development numerous times, most recently in April 
2004.  It was returned to the Board for appellate 
consideration in September 2005.


FINDINGS OF FACT

1.  For the period from March 1, 1992 to November 18, 1992, 
the veteran's right ankle disability was productive of marked 
limitation of motion.

2.  In regard to the issue of an evaluation in excess of 20 
percent for the veteran's right ankle disability, the veteran 
failed to report for an examination without good cause.


CONCLUSIONS OF LAW

1.  For the period from March 1, 1992 to November 18, 1992, 
the criteria for a 20 percent evaluation for right ankle 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2005).

2.  In regard to the issue of entitlement to an evaluation in 
excess of 20 percent for right ankle disability, the claim is 
denied.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
February 1992, well before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in August 1992, provided notice to the appellant 
of the evidence necessary to support his claim.  Supplemental 
statements of the case dated in January 1994, December 1994, 
January 2001, July 2003 and June 2005 also provided notice to 
the veteran of the evidence of record regarding his claim and 
why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in January 2003, April 2003, and 
April 2004 also instructed veteran regarding the evidence 
necessary to substantiate the claim and requested that he 
identify evidence supportive of the claim.  

The Board's August 1999, July 2003, and April 2004 remands 
also provided guidance pertaining to the evidence and 
information necessary to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

Moreover, pertinent treatment records have been obtained and 
associated with the claims folder.  The veteran has been 
afforded  the opportunity to submit to VA examinations of his 
right ankle disability.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Service connection has been in effect for a right ankle 
disability since February 1985.  The veteran submitted the 
instant claim for an increased rating in January 1992.

A January 1992 VA treatment record shows an impression of 
pain at prominent medial malleolar screws.  The hardware was 
subsequently removed.  Discharge instructions indicated that 
he should refrain from running, jumping, and heavy physical 
activity for at least three weeks.  

On VA examination in September 1992, the examiner noted that 
the veteran had undergone removal of the two screws 
transfixing his fractured medial malleolus and had been using 
a brace for his right ankle.  No swelling of the right ankle 
was present, but the examiner did note atrophy of disuse of 
the right leg.  Heel and toe walking caused pain.  The 
veteran had zero degrees of dorsiflexion.  Extension was 
normal.  There was tenderness to the entire joint, but no 
increased joint fluid, swelling, or heat was found.  The 
diagnosis was post-operative fracture disc location of the 
right ankle with traumatic arthritis.  The examiner indicated 
that the veteran would be admitted for orthoscopic surgery 
and possible right ankle fusion in October 1992.

An August 1992 VA orthopedic consultation report indicates 
that the veteran was status post hardware removal in January 
1992.  Range of motion testing revealed dorsiflexion to 20 
degrees and plantar flexion to 20 degrees, with marked 
crepitus.  The impression was right ankle degenerative joint 
disease, status post ankle fracture.

Right ankle fusion was performed in November 1992.  The 
discharge summary reflects that on physical examination, 
there was pain on range of motion with plantar flexion to 30 
degrees and eversion of approximately five degrees.  
Dorsiflexion was noted to be negative 10 degrees.  The 
veteran's post-operative course was unremarkable.

A May 1993 VA orthopedic clinic treatment note indicates the 
veteran's complaints of discomfort in the mid tarsal joints.  
Physical examination revealed that his foot was set at 
approximately 10 degrees below neutral with slight external 
rotation and slight valgus, which was noted to be ideal.  The 
veteran could effectively dorsiflex to eight degrees below 
neutral and from that position, he could plantar flex to 25 
degrees.  X-rays revealed that the right ankle fusion was 
solid.  The provider opined that the veteran would not be 
able to be regularly employed in his previous position as an 
electrician because standing for long periods would be 
painful and walking would stress the midfoot.  He suggested 
that vocational retraining might become necessary.  He 
indicated that the veteran continued to convalesce.

A VA examination was carried out in June 1993.  On physical 
examination, the ankle was noted to be fused at 10 degrees 
below neutral.  There was slight external rotation and slight 
valgus position.  There was motion of the metatarsal area 
with plantar flexion of 20 degrees.  Dorsiflexion was zero.  
Arthritic changes were noted on X-ray.  The diagnosis was 
status post fusion of the right ankle.

On VA examination in October 1999, the veteran complained of 
pain in the right ankle when walking.  He endorsed stiffness, 
weakness, and fatigability, as well as lack of endurance.  
The examiner noted that he used a cane.  The veteran denied 
flare-ups.  Physical examination revealed no swelling or 
deformity.  The ankle was fused and there was no motion in 
the ankle and some motion in the distal half of the foot.  X-
rays indicated surgical tibiotalar fusion which appeared 
intact.  There were two metallic screws spanning the 
tibiotalar joint.  There were mild degenerative changes of 
the talocalcaneal joint.  The diagnosis was status post 
fusion of the right ankle, symptomatic.

An additional VA examination was carried out in January 2003.  
The veteran endorsed flare-ups with activity only.  He stated 
that he had minimal swelling if he limited the time on his 
feet to 30 minutes.  He reported that he wore a brace and 
used a cane at one time, but did not do so at the time of the 
examination.  On physical examination, the examiner indicated 
that there was 50 degrees of plantar flexion at fusion.  He 
indicated that the fusion of the talotibial joint was solid 
and that there was evidence of some degenerative changes 
present at the subtalar joint.  Inversion was limited to 10 
degrees, and eversion was 20 degrees.  Position of the 
forefoot in abduction and adduction was normal on 
weightbearing.  The examiner concluded that the veteran's 
limitations included prolonged standing and walking more than 
30  minutes.  He also noted that the veteran could not climb, 
stand on his toes and heels, or squat.  

In the April 2004 remand, the Board determined that the 
evidence of record required clarification and was 
insufficient to rate the veteran's right ankle disability.  

Pursuant to the Board's remand, the veteran was scheduled for 
an examination in April 2004.  Of record is a letter 
notifying the veteran of his appointment.  He was instructed 
that if he failed to report, without good cause, such failure 
would affect the outcome of his claim.  An examination 
inquiry indicates that the veteran failed to report for his 
scheduled examination.  The record contains no communication 
from the veteran regarding this scheduled examination or his 
failure to appear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2005).

The veteran's right ankle disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
limitation of motion of an ankle warrants a 10 percent 
evaluation if it is moderate or a 20 percent evaluation if it 
is marked.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  A 40 percent evaluation is 
authorized for ankylosis of an ankle if the ankylosis is in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Evaluation of Right Ankle Disability Prior to November 19, 
1992 

Prior to November 19, 1992, the veteran had filed a claim for 
increase and had undergone removal of hardware.  In August 
1992, an examination disclosed dorsiflexion and plantar 
flexion to 20 degrees, with marked crepitus.  The overall 
functional impairment was not established.  In September 
1992, an examination disclosed that dorsiflexion was limited 
to zero degrees and extension was normal.  In November 1992, 
it was established that the veteran had pain on range of 
motion with plantar flexion to 30 degrees and eversion 
limited to five degrees.
  
Prior to November 19, 1992 the evaluation assigned to the 
veteran's right ankle disability contemplated the presence of 
moderate limitation of motion or moderate functional 
impairment of the ankle.  In order to warrant a higher 
evaluation, the disability would have to approximate marked 
functional impairment or marked functional impairment.  
38 C.F.R. § Code 5271.  The Board has been presented with 
examinations inadequate for rating purposes.  However, there 
is evidence of pain on motion, crepitus and significant 
restriction of motion.  The overall impairment was of such 
significance that the veteran sought fusion of the right 
ankle, which was performed in November 1992.  The Board 
concludes that the evidence tends to establish that the 
overall functional impairment prior to November 18, was 
consistent with marked limitation of motion.  Accordingly, 
prior to November 18, 1992, a 20 percent evaluation is 
assignable.

Evaluation of Right Ankle Disability for the Period Beginning 
November 19, 1992 

According to 38 C.F.R. § 3.655(a), (b) (2005), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  
 
In April 2004, the Board remanded the veteran's claim in part 
to obtain an adequate examination of his right ankle 
disability.  In a letter that is of record, the veteran was 
informed to report for an examination and that if he failed 
to report without good cause, the claim would be denied.  
Thus the veteran was fully informed of the consequences if he 
failed to report.
 
A staged rating has been assigned to the veteran's right 
ankle disability.  For the period between March 1 and 
November 18, 1992, a 10 percent evaluation was assigned.  
Thereafter, a 20 percent evaluation was assigned.  As 
discussed above, the Board has concluded that a 20 percent 
evaluation was assignable prior to November 19, 1992.  
However, the Board also concludes that the veteran's failure 
to report for the scheduled April 2004 VA examination demands 
a denial of the veteran's claim for increase for the period 
beginning November 19, 1992.  It is clear that the veteran 
underwent a fusion in November 1992, thus resulting in a 
change in status.  Thus an examination was necessary.  
However, the veteran did not report for the scheduled VA 
examination.  His failure to report prevents the Board from 
determining the angle of fusion or ankylosis.  If the 
veteran's right ankle disability was rated solely on 
limitation of  motion, the 20 percent evolution is the 
maximum evaluation and further action would have not been 
warranted in any event.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).
 
The veteran failed to report for an examination, good cause 
is not shown, and the claim of entitlement for an increased 
rating for the period from November 18, 1992 is denied.  
38 C.F.R. § 3.655.



ORDER

For the period from March 1, 1992 to November 18, 1992, an 
evaluation of 20 percent for fracture of the right medial 
malleolus, with traumatic arthritis, status post fusion, is 
granted.

Entitlement to an evaluation in excess of 20 percent for 
fracture of the right medial malleolus, with traumatic 
arthritis, status post fusion, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


